Citation Nr: 0336590	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to July 
1973, and from November 1988 to February 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The appellant has not been sent a VCAA letter.  Accordingly, 
VA should undertake the appropriate actions to ensure that 
the directives of VCAA have been followed.  Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In addition, the appellant requested that she be afforded a 
local hearing before a hearing officer.  According to a 
February 10, 2003 Report of Contact, she requested that this 
hearing be rescheduled due to medical reasons.  This action 
should be undertaken.  Also, the appellant recently submitted 
additional evidence which has not been reviewed by the RO.  

The appellant is hereby informed that if there is evidence 
supporting the issue on appeal, she must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  If there is evidence that she 
is the surviving spouse of the veteran, 
she must submit that evidence to VA.  

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.

3.  The appellant should be scheduled for 
a hearing before at the RO before a 
hearing officer.  

4.  If upon completion of the requested 
actions, the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include the issuance of a 
supplemental statement of the case which 
addresses the evidence submitted by the 
appellant subsequent to the April 2003 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


